Citation Nr: 1422602	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  05-00 040A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for patellar tendonitis of the left knee (left knee disability).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from May 1992 to May 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In July 2008, the Veteran and his wife appeared at a hearing before an Acting Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.  The Veteran's new address was verified and in April 2014, the Veteran was notified that the Acting Veterans Law Judge was no longer employed at the Board and that the Veteran had a right to another hearing before a Veterans Law Judge who would participate in any decision made on his appeal.  However, the Veteran did not respond to the April 2014 letter.  Therefore, the Board will proceed with adjudication of the appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's claim for increased rating for patellar tendonitis has been remanded twice for new examinations.  Unfortunately, to date an adequate examination has not been obtained.  As the examinations were requested in Board remands, compliance is necessary.  See Stegall v. West, 11 Vet. App 268 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

In a May 2013 Board decision, the Board remanded the matter for a VA examination because the August 2011 examination was found to be inadequate.  In May 2013, the RO sent the Veteran a letter informing him that a VA examination would be scheduled soon.  However, this letter was returned undeliverable.  A subsequent note indicated that the Veteran's address needed to be verified before scheduling the VA examination.  It does not appear that the Veteran's address was verified and a later note indicates that the Veteran failed to appear for the scheduled VA examination.  The Board notes that in April 2014 the Veteran's correct address was verified and updated.  The Board therefore finds that a remand is required as the Veteran was not provided the requisite notice of the VA examination.  

Finally, as the Veteran appears to regularly seek treatment at the VA, all recent VA treatment records should be obtained and associated with the claims file or uploaded to Virtual VA, while the case is in remand status.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all recent VA treatment records since August 2010 and associate them with the claims file.

2.  Then, schedule the Veteran for another VA orthopedic examination in order to ascertain the severity of his left knee disorder.  The claims folder should be made available to the examiner in conjunction with the examination.  All necessary tests should be performed.  The examiner should specifically indicate the ranges of motion of the Veteran's left knee-including the ranges of motion wherein the Veteran first feels painful motion.  

The examiner should also note the presence and degree of any lateral instability or subluxation upon physical examination-slight, moderate, or severe.  The examiner should comment on any functional impairment due to pain, weakness, fatigability, incoordination, etc., and the pathology associated with functional impairment should be described.  

With respect to the functional losses associated with such symptoms, the examiner should comment on whether pain is visibly manifested on movement of the joint (and the degree at which he experiences it), the presence and degree of, or absence of, muscle atrophy attributable to the service-connected disability and the presence or absence of any other objective manifestation that would demonstrate disuse or functional impairment due to pain, weakness, etc., attributable to service- connected disability.  

All functional losses should be equated to additional loss of motion (beyond that shown clinically).  Such an assessment regarding functional loss should be made with respect to both flexion and extension.  

A complete rationale for all opinions must be provided.  

3.  Ensure that all requested actions have been accomplished in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

4.  Thereafter, readjudicate the Veteran's claim for a higher evaluation for the left knee on the basis of all evidence of record and all applicable laws and regulations.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, and any additional applicable laws and regulations.  The SSOC must provide reasons and bases for the decision reached.  Thereafter, the Veteran and his representative should be given the opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Bethany L. Buck 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



